Citation Nr: 9926201	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  98-07 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Counsel


INTRODUCTION

The veteran had active service from October 1962 to October 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  The veteran appeared at a personal 
hearing before a Member of this Board sitting at the RO in 
November 1998.


FINDINGS OF FACT

1.  The claims file contains sufficient evidence to render an 
equitable disposition of the issue on appeal.

2.  No medical evidence has been presented to show that the 
veteran's current bilateral hearing loss is causally related 
to his active service or any incident of service. 

CONCLUSION OF LAW

A well-grounded claim for service connection for bilateral 
hearing loss has not been submitted.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The 
United States Court of Veterans Appeals has determined "that 
establishing service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and [service]."  
(emphasis added) Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Under 38 U.S.C.A. § 5107(a), a veteran has an initial burden 
to produce evidence that a claim is well-grounded or 
plausible.  See Grottveit v. Brown, 5 Vet. App. 91, 92 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  
Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under section 5107(a).  See Cartright v. Derwinski, 2 
Vet. App. 24 (1991).  However, where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that a claim is "plausible" 
or "possible" is required.  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  A claimant would not meet this burden 
imposed by section 5107(a) merely by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions. See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under section 5107(a); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well-grounded.  
Tirpak.

The veteran asserts that he has bilateral hearing loss, which 
was caused by his exposure to acoustic trauma during his 
active military service as a field artillery crewman with a 
combat ready outfit.

The veteran's service entrance examination noted that his 
hearing was 15/15 bilaterally on spoken voice testing.  
Apparently no audiogram was performed at that time.  At the 
time of his service separation examination, the veteran's 
pure tone thresholds were found to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
-
20
LEFT
10
15
20
-
20

On the history portion of his separation examination, the 
veteran checked the block indicating that he had no trouble 
with his ears.

The veteran's service personnel records show that he served 
in an artillery unit and had no foreign or sea service.  

In December 1984, the veteran underwent craniotomy surgery at 
a private hospital after suffering a ruptured cerebral 
aneurysm.  Subsequently, in February 1985, he underwent 
additional cranial surgery to clip more cerebral aneurysms at 
the Central Baptist Hospital in Lexington, Kentucky.

The report of the veteran's September 1985 VA examination 
noted that following his craniotomy surgeries, the veteran 
developed an organic personality disorder and memory 
impairment.  A skull defect was observed in the left anterior 
temporal area at the site of his surgeries.  It was noted 
that his ear canals were open, his eardrums showed no 
evidence of perforation or discharge, and he had no hearing 
loss.  The veteran reported to the examiner that after his 
discharge from service he went to work for a metal door 
company for a couple of years and then became employed as a 
truck driver.  The examiner noted that the veteran had 
sustained an injury to one of his fingers in a 1971 accident 
with a router in a machine shop.

The claims file contains copies of reports of the veteran's 
VA outpatient treatment during the period from May 1985 to 
March 1997.  In March 1989, during a treatment visit to the 
Mental Hygiene Clinic, the veteran reported that he had a 
persistent ear infection, which had begun to affect his 
balance.  The report did not specify whether the infection 
involved one or both ears.  In September 1996, the veteran 
presented complaining of a sore throat, headache, and ear 
popping.  In October 1996, an audiogram test was performed.  
The veteran stated that he had been exposed to acoustic 
trauma in service, particularly in his left ear.  The 
assessment was that the puretone thresholds in his right ear 
were within normal limits through 3,000 Hertz, with mild high 
frequency sensorineural hearing loss.  In his left ear, the 
pure tone thresholds were within normal limits through 1,000 
Hertz but there was moderate to severe sensorineural hearing 
loss from 2,000 Hertz to 8,000 Hertz.  No conclusion as to 
the cause of the hearing loss was noted.  In March 1997, the 
veteran presented with complaints of migraine type headaches 
and positional vertigo.  He also complained of decreased 
hearing and pain in his right ear.  He reported having had an 
ear infection in his right ear two weeks prior to the 
treatment visit.  The diagnosis was status-post right otitis 
media, and hearing loss.

In March 1997, the veteran filed his claim for service 
connection for hearing loss.  In support of his claim, he 
submitted a statement from C. B. Isom, M.D., of London, 
Kentucky.  Dr. Isom stated that the veteran had come into his 
office in approximately January 1965 complaining of hearing 
loss.  The doctor recollected that at that time he could find 
no physical reason for a hearing loss.  Dr. Isom then 
reported that his treatment records for that time period had 
been destroyed.  

The veteran appeared at a Travel Board hearing before a 
Member of this Board sitting at the RO in November 1998.  He 
testified that during his active service, he loaded 105 
Howitzer artillery pieces and that his left ear was usually 
closest to the gun when it was fired.  He estimated that the 
Howitzer was fired an average of 35 to 40 times per month.  
He stated that he had not been issued any sort of hearing 
protection.  He further stated that after his separation from 
service he had worked as a tractor-trailer driver, and then 
as a transportation supervisor, and had not been exposed to 
any unusually high noise levels.  He testified that he had 
gone to see Dr. Isom in preparation for a Department of 
Transportation licensure test because he had been advised by 
a nurse that if there was any way she could flunk him on the 
test due to his hearing, she would do so.  He could not 
recall the name of the nurse who made that statement to him.  
He reported that Dr. Isom just visually examined his ears and 
did not perform a nerve conduction study.  He also reported 
that his former wife used to have to yell at him to get his 
attention if the television was on, or if there was other 
background noise.

Upon consideration of all the evidence of record, the Board 
finds that the veteran has failed to carry his burden of 
presenting sufficient evidence to justify a belief by a fair 
and impartial individual that he has submitted a well-
grounded claim for bilateral hearing loss.  The evidence 
supporting the veteran's assertions that his hearing loss is 
causally related to his active service, consists of his own 
unsubstantiated contentions.  While he is certainly capable 
of providing evidence of symptomatology, as a layperson he is 
not considered legally capable of opining on matters 
requiring medical knowledge, such as the degree of disability 
produced by the symptoms or the condition causing the 
symptoms.  See Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Espiritu, 2 Vet. 
App. at 494 (1992).  See also Harvey v. Brown, 6 Vet. App. 
390, 393-94 (1994).  

The available medical evidence shows that the veteran did not 
have a disabling hearing loss at the time of his separation 
from service.  Further it shows that he had no hearing loss 
at the time of his 1985 VA examination despite having 
apparently worked in a machine shop at a metal door 
manufacturing company for about two years following his 
discharge from service.  Although there is some evidence that 
the veteran suffered from recurrent ear infections post-
service, which may have affected his inner ear, there is no 
evidence that he had such infections during his active 
service.  No medical opinion or other medical evidence has 
been submitted to show that the veteran's current bilateral 
hearing loss is causally related to his active service.  Dr. 
Isom's statement falls short of a finding that there was an 
actual hearing loss in 1965 and, in any event, does not link 
the veteran's complaints of hearing loss to his military 
service.  Therefore, the claim may not be considered well-
grounded.  38 U.S.C.A. § 5107(a).  Since the claim is not 
well-grounded, it must be denied.  See Edenfield v. Brown, 8 
Vet. App. 384, 390 (1995).

The veteran's representative, during his November 1998 
personal hearing, asserted that the holding in the case of 
Peters v. Brown, 6 Vet.App. 540 (1994) applies, and that the 
Board should find this case well-grounded and remand it for a 
VA audiologic examination.  However, the Board notes that in 
the Peters case, the veteran was a combat veteran who 
submitted a statement from his private physician to the 
effect that his hearing loss was consistent with noise-
induced hearing loss from acoustic trauma such as would be 
sustained as a crewmember on a B-26.  In this case, although 
the veteran reportedly served in a combat ready unit, he did 
not see actual combat.  Further, and more importantly, the 
statement submitted from Dr. Isom did not contain a 1965 
diagnosis of hearing loss, and did not state that such 
hearing loss was causally related to the veteran's active 
service.      

As the foregoing explains the need for competent evidence 
linking the veteran's current disability to his active 
service, the Board views its discussion above as sufficient 
to inform him of the elements necessary to complete his 
application for service connection for the claimed 
disability.  Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

As a well-grounded claim for service connection for bilateral 
hearing loss has not been submitted, the appeal is denied.


_______________________________
ROBERT D. PHILIPP
Member, Board of Veterans' Appeals



 

